Citation Nr: 1204436	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to service connection for residuals of a left foot injury, status post surgery.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome and acid reflux.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, January 2008, and October 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The record shows that the Veteran requested a Travel Board hearing in her February 2007 and April 2009 substantive appeals, the VA Form 9.  She also requested a hearing before a Decision Review Officer (DRO) in October 2008 correspondence.  However, she withdrew her request for a DRO hearing and stated that she, instead, wanted a Travel Board hearing, in May 2009 correspondence.  

In June 2009, the Veteran presented hearing testimony regarding the issues on appeal before the undersigned Veterans Law Judge at the Seattle RO.  The transcript of the hearing is associated with the claims folder.

This case was previously remanded by the Board in April 2010 for further notice and evidentiary development.  

Additional evidence was received from the Veteran through her representative in September 2011, which was accompanied by waiver of her right to its initial consideration by the agency of original jurisdiction (AOJ).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.  38 C.F.R. §§ 19.9, 20.1304(c).  

The issues of: (1) entitlement to service connection for a hip disorder; (2) entitlement to service connection for residuals of a left foot injury; (3) entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome and acid reflux; and (4) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notice when further action is required by the Veteran.


FINDINGS OF FACT

1.  The Veteran's treating VA psychologist has linked her currently diagnosed schizoaffective disorder and panic disorder to a military sexual trauma that allegedly occurred during her period of active service.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with any other psychiatric disabilities on Axis I.   

2.  The sexual assault that allegedly occurred during service has not been sufficiently corroborated by credible supporting evidence.


CONCLUSION OF LAW

The Veteran's psychiatric disorder was not incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.304(f), 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Neither the Veteran nor her representative has alleged or demonstrated any prejudicial or harmful error in VCAA notice and, as will be explained below, the Board finds no prejudicial or harmful notice error has been shown in this case.

Upon review of the record, the Board concludes that the Veteran was provided with proper VCAA notice in a February 2008 VCAA notice letter, for reasons explained below. 

In October 2005, July 2006, August 2007, and July 2008 notice letters, the RO apprised the Veteran of the information and evidence necessary to substantiate her claim, which information and evidence that she was to provide, and which information and evidence VA would attempt to obtain on her behalf.  In this regard, the RO advised her of what the evidence must show to establish entitlement to service-connected disability compensation benefits for her claimed psychiatric disorder to include PTSD, and described the types of information and evidence that the Veteran needed to submit to substantiate her claim.  The RO also explained what evidence VA would obtain (and would make reasonable efforts to obtain) on the Veteran's behalf in support of the claim.  

Also, pursuant to the Board's prior remand, the Veteran was sent another notice letter in April 2010, which included a request for information regarding the alleged in-service personal assault.  Later that month, the Veteran provided information regarding additional psychiatric treatment she had received in a completed VA Form 21-4142 and returned the form asking for additional information regarding her alleged in-service personal assault.  However, as will be explained below, she only wrote that the alleged incident occurred between January 1991 and June 1992 aboard the ship, Shenandoah AD-44.  She provided no further details on the form.    

Although the Veteran was not adequately advised regarding the elements of effective date or degree of disability prior to the initial adjudication of her claims, the notice defect was later remedied when proper notice of such elements was provided in the August 2007 notice letter followed by readjudication of the claim.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the SOC, and the multiple SSOCs issued throughout the course of this claim/appeal, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In regard to VA's statutory duty to assist in claims development, the Board notes that the Veteran was not provided with a mental disorders examination and a medical opinion was not obtained in connection with her claimed psychiatric disorder.  However, the Board notes that no such medical examination or opinion is needed in this case.  As will be explained below, the Veteran's treating VA psychologist (N.D.F.) wrote in a letter received in August 2009 that the Veteran's currently diagnosed schizoaffective disorder and panic disorder were causally related to an unverified military sexual trauma reported by the Veteran.  The fact that the Veteran has been diagnosed with the above psychiatric disorders and those disorders have been linked by a competent mental health professional to an alleged in-service sexual assault is not in dispute.  The issue adjudicated herein turns on whether there is credible supporting evidence sufficient to corroborate the occurrence of the alleged in-service sexual assault and, for reasons explained below, we find that no such evidence has been provided.     

The Board additionally notes that the claims file contains all available evidence pertinent to this claim.  VA has requested records identified throughout the claims process, and post-service treatment records adequately identified as relevant to the claim adjudicated herein have been obtained, to the extent possible, and are associated with the claims folder.  The record further includes records from the Social Security Administration (SSA) pertaining to the Veteran's award of disability benefits.  Further, the Veteran's service treatment records (STRs) and vocational rehabilitation folder are of record.      

Neither the Veteran nor her representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board further finds that there has been substantial compliance with its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the Board will proceed with appellate review.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Also, where a Veteran served continuously for ninety (90) days or more during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as a psychosis, to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

In the present case, the evidence clearly shows that the Veteran is currently diagnosed with a psychiatric disorder.  Although it is noted that no compensation and pension examination has been conducted in connection with the Veteran's claim and appeal, his VA treatment records are of record and show that she has been diagnosed with schizoaffective disorder and panic disorder with agoraphobia.  Specifically, a May 2010 VA mental health note reveals that a mental health service physician assistant wrote that the Veteran met the DSM-IV-TR criteria for schizoaffective disorder, depressive type, and panic disorder with agoraphobia, according to her diagnostic interview.  Also, the Veteran's treating VA psychiatrist had previously written that he had treated the Veteran for schizoaffective disorder and panic disorder with agoraphobia since March 2004, and she had consistently met the criteria for both disorders over the course of treatment.  See the letter provided by the Veteran's treating VA psychiatrist received in August 2009.  

While the Board notes that there are treatment notes dated on May 5, 2010 reflecting additional Axis I diagnoses of PTSD and dyssomnia, it is observed that the same mental health service physician assistant who noted such diagnoses later found that the Veteran met the DSM-IV-TR criteria for schizoaffective disorder and panic disorder with agoraphobia.  Further, as this conclusion is consistent with the diagnoses made by the Veteran's treating psychologist, it is afforded more probative value than the earlier treatment notes suggesting other Axis I diagnoses.  The Veteran is not shown to suffer also from PTSD and dyssomnia.  Regardless, the presence of a current psychiatric disorder is sufficiently shown by the evidence of record.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.). 

The Board additionally notes that the Veteran's treating VA psychologist wrote in the letter aforementioned letter received in August 2009 that he had been treating the Veteran since March 2004 for schizoaffective disorder and panic disorder with agoraphobia and that both diagnoses were related to military sexual trauma reported by the Veteran.  While he acknowledged that verification of the Veteran's military sexual trauma could not be verified given the lack of access to the Veteran's military records, he found it as likely as not that the conditions were linked to her claimed military sexual trauma given her fear of social situations tied to her fear of sexual trauma and her paranoia of the word in general.  Thus, the psychologist's statement attributed the Veteran's current psychiatric disorder to her claimed in-service sexual assault.  

Thus, despite the fact that a medical opinion in the present case was not obtained, the evidentiary record sufficiently establishes that the Veteran's currently diagnosed psychiatric disorders have been linked to her claimed in-service stressor event of sexual assault by a competent mental health professional.  

Because the evidence of record establishes a current psychiatric disorder that has been linked to the Veteran's claimed stressor event of in-service personal assault, the Board will next consider whether there is independent credible evidence of record sufficient to corroborate the occurrence of the Veteran's claimed stressor events.  

As stated above, the Veteran asserts that her currently diagnosed psychiatric disorder was caused by a sexual assault that allegedly occurred during her period of active military service in the Navy.  She has stated that the military sexual assault occurred between January 1991 and June 1992 aboard the ship, Shenandoah AD-44.    

The Veteran's STRs show that she was psychiatrically evaluated as normal and denied having a history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort in October 1990.  

In March 1991, the Veteran underwent psychological evaluation upon referral from sick call due to somatic complaints and difficulty with training.  At that time, she reported a history of having seen a psychologist at the age of 15 when she ran away from home due to her stepfather's physical abuse.  It was noted that the Veteran's performance had been rated as poor and had been characterized by exhibiting major problems in following orders.  The Veteran reportedly believed that she had gotten into trouble in her company because of a recruit who did not like her.  She claimed that she did not want to be in training but did want to be in the Navy.  She was reportedly concerned that she could not meet the physical demands.  The examiner noted that the Veteran presented as very assertive, somewhat passive-aggressive and somewhat schizoid.  The psychologist noted that those traits were not likely to result in a happy training experience.  The psychologist also noted that there was no psychiatric diagnosis at that time and wrote "R/O schizoid personality disorder".  

In June 1991, the Veteran wrote that she requested a medical discharge.  She wrote that she no longer felt that she could function at the level in which the Navy demanded and believed that her conditions were worsening by being in the service.  In a separate letter, the Veteran explained that she could not perform or adapt to the military way of life and felt that she could not function in the Navy due to medical and personal problems.  She explained that her ex-husband complained about the financial hardship caused by having to take care of their young children because he reportedly was unable to take care of the things he needed to do to earn a living.  She made no mention of any incident that took place while in the Navy, to include any alleged in-service sexual assault.   

In February 1992, an STR emergency care and treatment note shows that the Veteran threatened suicide the day before.  She was diagnosed with suicidal ideation.  She stated that she was going to overdose after she had been drinking.  She reported that she had been diagnosed as passive aggressive personality as well as schizotypal traits.  The Veteran was to return to the psychiatric clinic on March 5, 1992.  

On March 5, 1992, the Veteran was diagnosed with antisocial personality disorder with borderline features that existed prior to service.  She was found to be psychiatrically fit for full duty and was not considered a danger to herself or others at that time.  The examiner noted that the suicidal threat two weeks earlier occurred at a time when the Veteran was angry and dissatisfied with treatment by her commander.  She reportedly felt that she was being "scuttled around."  The Veteran reportedly was ambivalent about staying in the Navy and was upset about being separated from her children.  The examiner noted that the Veteran described an extensive history of conduct disturbance, being fired from jobs, and impulsively joining the Navy after breaking up with her husband.  She reported an abusive childhood in an alcoholic family and previously seeing a psychiatrist at the age of 14 after trying to hang herself in the closet.  While it was noted that a psychiatrist advised an administrative separation for unsuitability, it was noted that the Veteran was not mentally ill and was returned to full duty.  The examiner added that the Veteran did not have a severe mental disease or defect and was considered competent.  The examiner further wrote that no psychiatric follow-up was indicated.  

Later that month, the Medical Board concluded that the Veteran was not fit for full duty and her medical condition interfered with the reasonable performance of her assigned duties due to her bilateral upper extremity pain of unknown etiology and non-responsive to conservative therapy and antisocial personality disorder with borderline traits, existing prior to service and not service aggravated.    

In connection with her June 1992 claim for a nervous condition, the Veteran underwent a mental disorders examination that month.  The examiner noted that he had reviewed her claims file and wrote that she was medically discharged from the Navy on June 8, 1992.  At that time, the Veteran reported having tried to commit suicide twice in the Navy, coming from an abuse family, and having a bad temper.  Based on his evaluation of the Veteran, the examiner stated that he concurred with the diagnosis made while in the service, that of a personality disorder, with both borderline and schizoid traits.  

Thus, while the Veteran received psychiatric treatment in service and was noted to have demonstrated poor performance, her in-service psychological problems were attributed to a personality disorder.  No psychiatric disorder was diagnosed in service, and the Veteran made no mention of an in-service sexual assault at any psychological examination.  Additionally, when she underwent a mental disorders examination in June 1992, the examiner found that she did not have a psychiatric disorder at that time.  Again, it is notable that the Veteran made no mention of an in-service sexual assault at that examination.  Further, the Veteran is not shown to have been definitively and competently diagnosed with a psychiatric disorder until many years after service, and there was no mention made of an in-service sexual assault in any evidence relevant to the current claim/appeal until the letter provided by her VA treating psychologist in August 2009.  While the Board provided the Veteran with additional time and opportunity to provide details regarding the alleged assault, very little information has been provided from the Veteran.  Indeed, the Veteran has provided no credible supporting evidence sufficient to corroborate her claimed in-service stressor event of a military sexual assault, and the evidence currently of record does not provide adequate support to find that the Veteran's claimed stressor event likely occurred.    

Moreover, the evidence is not otherwise sufficient to show that her current psychiatric disorder had its onset in service, manifested to a compensable degree within one year of service, or is otherwise related to service.  As stated above, the Veteran's STRs are devoid of any findings of a psychiatric disorder on Axis I and the Veteran was similarly found to have no psychiatric disorder during her mental disorders evaluation conducted immediately after separation from service.  Additionally, the first conclusive evidence of a psychiatric disorder is not shown until several years after separation from service.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current psychiatric disorder was incurred during active military service.  Thus, service connection is not warranted, and the appeal is denied.    
    
In reaching this conclusion, the Board has considered 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, mandating that reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable herein.  Gilbert v. Derwinski, supra.

 
ORDER

Entitlement to service connection for a psychiatric disorder is denied.  


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that this case must again be remanded for further evidentiary development and to ensure due process.

This case was previously remanded in April 2010 in order to, in pertinent part, schedule the Veteran for appropriate medical examination for her claimed hip, left foot, and gastrointestinal disorders.  The examination was performed in September 2010 and the examination report is of record.  However, upon review, the Board finds that the medical opinion provided by the examiner with respect to the claims is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

A.  Hip disorder

Regarding the Veteran's claimed hip disorder, the Board notes that the examiner wrote that it was his opinion that the Veteran developed left hip pain prior to service based on basic biomechanical principles, his 26-year experience with osteopathic diagnosis and treatment, the Veteran's history, and his osteopathic evaluation.  However, he noted that there was no clear and unmistakable evidence that her hip disorder developed prior to service, and it was not documented in her STRs.  He further concluded that it was unlikely that the Veteran's back and knee problems aggravated her hip.  

However, in light of the examiner's conclusion that the Veteran's left hip disorder did not clearly and unmistakably preexist service, the examiner was to have provided an opinion regarding the relative probability that the Veteran's left hip disorder was caused by or initially manifested in service.  The examiner must also provide an opinion on the likelihood that a hip disorder was caused by her back and knee disabilities; he only addressed aggravation.  As previously noted by the Board in the April 2010 Remand, the STRs show that the Veteran presented for treatment with complaints of left hip pain in February 1991.  Such an opinion was requested in the April 2010 Board remand order.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance; thus, we must again remand this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

B.  Residuals of Injury to Left Foot

Regarding the Veteran's claimed left foot injury residuals, the Board notes that the September 2010 VA medical examiner made an assessment of left foot ankylosis, bursitis, and strain after evaluation of the Veteran and review of the claims folder.  He also concluded that the disorder was not caused or initially manifested during service and, in fact, began prior to service and naturally progressed to worsen over time.  He further noted that there was no evidence of record that the Veteran's foot problem was aggravated during service or as a result of service.

However, the rationale for the conclusion provided by the examiner is inadequate.  Although the examiner noted that the Veteran's left foot injury residuals existed prior to service and naturally progressed to worsen over time, he did not provide adequate explanation for his conclusion.  More specifically, the examiner did not explain why the March 1991 STR entry, which noted a diagnosis of bilateral heel pain and bilateral plantar fasciitis, did not indicate a permanent worsening of the disability during or due to service.  (It is noted that the Veteran's treating podiatrist made mention of this STR entry in providing his opinion, even though the opinion was ultimately determined to be inadequate for the purpose of establishing the necessary nexus relationship to service).  The examiner also did not address the Veteran's lay account of not being allowed to wear her foot brace and being forced to run during active service.  For these reasons, a remand for a supplemental medical opinion is necessary.

C.  Service connection for a gastrointestinal disorder,
to include IBS and acid reflux

Regarding the Veteran's claimed gastrointestinal disability, the Board notes that the examiner concluded that it was less likely than not that the Veteran's gastrointestinal disability began before service or was aggravated during service.  

However, the examiner's opinion is inadequate for the following reasons.  First, he did not sufficiently address the relative probability that the Veteran's gastrointestinal disorder was caused by service.  He only clearly provided an opinion on aggravation.  Second, although the examiner had previously noted a reference to colon spasms documented in the Veteran's STRs when summarizing her relevant medical history, he later noted that there was no documented evidence of a gastrointestinal problem in the Veteran's service medical record when rendering his opinion.  His statement seems to contrary to the documentation in service records.  Third, he noted that one post-service record mentioned chronic constipation which occurred in service.  He had previously noted that a June 1993 hospital admission note for bladder suspension and TAH mentioned history of constipation for 1 to 2 years with defecation only three to four times monthly with enema.  However, he did not adequately discuss the Veteran's lay account of having had chronic constipation during service, when rendering his opinion.  For these reasons, a supplemental medical opinion is needed.    

D.  TDIU

In regard to the TDIU claim, the Board notes that the issue is inextricably intertwined with the outcome of the aforementioned claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, this issue must also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the September 2010 medical examiner (or another appropriate physician if Dr. R.S. is not available) regarding the Veteran's claimed hip disability, without further examination of the Veteran.  If further examination is necessary to provide the requested opinion, so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  

a.  The examiner must state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current hip disability, assessed as left hip strain at the September 2010 VA medical examination, was caused by, or was initially manifested during, her active military service, to include consideration of any symptomatology shown therein or any incident or event therein; or whether such service causation or initial manifestation is unlikely (i.e., less than a 50-50 probability).  For the purposes of providing the opinion, assume that the Veteran's account of having fallen in service and injuring her left hip to be credible.  Also, the examiner should discuss the February 1991 STR entry showing that the Veteran presented for treatment with complaints of left hip pain.    

b.  The examiner should also opine as to whether it is at least as likely as not any current hip disability has been caused by the Veteran's service-connected low back or knee disability or whether any such causation or aggravation is unlikely (i.e., a probability of less than 50 percent).

c.  In the addendum report, the examiner should provide a thorough discussion of the medical history pertaining to the hip disability, as it relates to any relevant evidence not already discussed in the September 2010 examination report, and again confirm that the claims folder (which comprises eight volumes) has been reviewed.

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Obtain a supplemental medical opinion from the September 2010 medical examiner (or another appropriate physician if Dr. R.S. is not available) regarding the Veteran's claimed left foot injury residuals, without further examination of the Veteran.  If further examination is necessary to provide the requested opinion, so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  

a.  The examiner must provide an opinion regarding whether or not the Veteran's current left foot injury residuals, assessed as left foot ankylosis, bursitis, and strain at the September 2010 VA medical examination, were aggravated (i.e., permanently increased in severity) by, or the result of her active military service, to include consideration of any symptomatology shown therein or any incident or event therein.  For the purposes of providing the opinion, assume that the Veteran's account of being forced to run without use of her foot brace in service to be credible.  Also, the examiner should discuss the March 1991 STR entries showing treatment for plantar fasciitis and Achilles tendonitis, and explain the significance, or lack thereof, of these entries in providing his opinion.    

b.  The examiner should also opine as to whether it is at least as likely as not any current left foot injury residuals disability has been aggravated by the Veteran's service-connected paralysis of the peroneal nerve, lower leg condition, and tendon inflammation or whether any such aggravation is unlikely (i.e., a probability of less than 50 percent).

c.  In the addendum report, the examiner should provide a thorough discussion of the medical history pertaining to the left foot disability, as it relates to any relevant evidence not already included in the September 2010 examination report, and again confirm that the claims folder (which comprises eight-volumes) has been reviewed.

d.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.  If the conclusion is that the Veteran has left foot injury residuals which have been aggravated after service by the service-connected paralysis of the peroneal nerve, lower leg disability, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

e.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Obtain a supplemental medical opinion from the September 2010 medical examiner (or another appropriate physician if Dr. R.S. is not available) regarding the Veteran's claimed gastrointestinal disability, without further examination of the Veteran.  If further examination is necessary to provide the requested opinion, so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  

a.  The examiner must state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current gastrointestinal disability, assessed as intestinal ileus with end ileostomy and colectomy at the September 2010 VA medical examination, was caused by, or was initially manifested during, her active military service, to include consideration of any symptomatology shown therein or any incident or event therein; or whether such service causation or initial manifestation is unlikely (i.e., less than a 50-50 probability).  For the purposes of providing the opinion, accept the Veteran's account of having chronic constipation in service as fact.  Also, the examiner should discuss the STR entry noting colon spasms and mentioned in his summary of the Veteran's relevant medical history when providing his opinion.  

b.  In the addendum report, the examiner should provide a thorough discussion of the medical history pertaining to the gastrointestinal disability, as it relates to any relevant information not already included in the September 2010 examination report, and again confirm that the claims folder (which comprises eight-volumes) has been reviewed.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the above notification and development has been accomplished to the extent possible, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with an SSOC and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The purpose of this remand is to obtain additional development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


